Exhibit 10.4

DuPont

Senior Executive Severance Plan

ARTICLE I

PURPOSE

This Senior Executive Severance Plan has been established by the Company on
June 1, 2019 (the “Effective Date”) to provide certain senior executives of the
Company with the opportunity to receive certain severance protections. The Plan,
as set forth herein, is primarily intended to help retain qualified executives,
maintain a stable work environment and provide economic security to eligible
executives in the event of certain qualifying terminations of employment.
Capitalized terms used but not otherwise defined herein have the meanings set
forth in Article II.

The Plan is not intended to be included in the definitions of “employee pension
benefit plan” or “pension plan” set forth under Section 3(2) of ERISA. The Plan
is intended to meet the descriptive requirements of a plan constituting a
“severance pay plan” within the meaning of regulations published by the
Secretary of Labor at Title 29, Code of Federal Regulations,
Section 2510.3-2(b). Notwithstanding the foregoing, if and to the extent that
the Plan is deemed to be an “employee pension benefit plan” or “pension plan” as
set forth under Section 3(2) of ERISA, then the Plan is intended, for all
purposes under ERISA, to constitute a plan that is unfunded and maintained by
the Company primarily for the purposes of providing deferred compensation for a
select group of management or highly compensated employees.

ARTICLE II

DEFINITIONS

“Accrued Compensation” means in respect of any Participant: (i) Base Salary
accrued by the Participant through, but not paid to the Participant as of, the
Qualifying Termination Date, (ii) any cash incentive bonus earned by the
Participant in respect of the most recent completed fiscal year preceding the
Qualifying Termination but not paid to the Participant as of the Qualifying
Termination Date and (iii) any vested employee benefits to which the Participant
is entitled as of the Qualifying Termination Date under any employee benefit
plan of the Company.

“Administrator” means the Compensation Committee or its delegate.

“Affiliate” means any entity that, directly or through one or more
intermediaries, is controlled by the Company.

“Base Salary” means the Participant’s annual base salary as in effect
immediately prior to the Qualifying Termination Date or, if higher, as in effect
immediately prior to the occurrence of an event or circumstance constituting
Good Reason.

“Beneficial Owner” has the meaning defined in Rule 13d-3 under the Exchange Act.

“Benefit Continuation” has the meaning set forth in Section 3.02(c).

“Benefit Continuation Coverage” means (i) in the case of the CEO, three
(3) years if a Qualifying Termination occurs during the Covered Period and two
(2) years if a Qualifying Termination occurs outside of the Covered Period and
(ii) in the case of any other Participant, two (2) years if a Qualifying
Termination occurs during the Covered Period and one and one half (11⁄2) years
if a Qualifying Termination occurs outside of the Covered Period.



--------------------------------------------------------------------------------

“Benefit Continuation Period” means the period commencing on the Qualifying
Termination Date and ending upon the earlier to occur of (i) completion of the
number of years under the applicable Benefit Continuation Coverage and (ii) the
date on which the Participant becomes eligible to receive coverage on
substantially similar terms from another employer or, in the case of
outplacement services, the date on which the Participant accepts an offer of
full-time employment from a subsequent employer.

“Board” means the Board of Directors of the Company.

“Cause” shall have the meaning set forth in a Participant’s employment or other
agreement with the Company, provided that if the Participant is not a party to
any such employment or other agreement or such employment or other agreement
does not contain a definition of Cause, then Cause shall mean (i) the willful
and continued failure of the Participant to perform substantially the
Participant’s duties with the Company (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Participant by the employing Company
that specifically identifies the alleged manner in which the Participant has not
substantially performed the Participant’s duties or (ii) the willful engaging by
the Participant in illegal conduct or misconduct that is injurious to the
Company, including without limitation any breach of the Company’s Code of
Business Conduct or other applicable ethics policy. The determination as to
whether the Participant is being terminated for Cause shall be made after a
reasonable and good faith investigation by the Board; provided, however, that
Cause shall not exist under this Plan unless: (x) the Company gives written
notice to the Participant of the event or condition within ninety (90) days
following the Board’s actual knowledge thereof where such notice describes with
particularity the alleged act(s) at issue; (y) the Company has given the
Participant no fewer than thirty (30) days to remedy or otherwise cure the event
or condition if curable; and (z) the Company terminates the Participant’s
employment within thirty (30) days following the expiration of any cure period.

“CEO” means the Chief Executive Officer of the Company from time to time.

“Change in Control” means that the event set forth in any one of the following
paragraphs shall have occurred:

(i)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company) representing 30%
or more of the combined voting power of the Company’s then outstanding
securities, excluding any Person who becomes such a Beneficial Owner in
connection with a transaction described in clause (A) of paragraph (iii) below;
or

(ii)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

(iii)    there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation or other
entity, other than (A) a merger or consolidation which results in (I) the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the

 

2



--------------------------------------------------------------------------------

ownership of any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any subsidiary of the Company, at least 60% of
the combined voting power of the securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation and (II) the individuals who comprise the Board immediately prior
thereto constituting immediately thereafter at least a majority of the board of
directors of the Company, the entity surviving such merger or consolidation or,
if the Company or the entity surviving such merger is then a subsidiary, the
ultimate parent thereof, or (B) a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company) representing 30% or more of the
combined voting power of the Company’s then outstanding securities; or

(iv)    the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets (it being conclusively presumed that any sale or disposition is a sale or
disposition by the Company of all or substantially all of its assets if the
consummation of the sale or disposition is contingent upon approval by the
Company’s stockholders unless the Board expressly determines in writing that
such approval is required solely by reason of any relationship between the
Company and any other Person), other than a sale or disposition by the Company
of all or substantially all of the Company’s assets to an entity (A) at least
60% of the combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale or disposition and
(B) the majority of whose board of directors immediately following such sale or
disposition consists of individuals who comprise the Board immediately prior
thereto; or

(v)    a corporate transaction or series of transactions involving a sale or
other disposition of a business of, or operations relating to, the Company
(whether by sale, spin-off, split-off, divestiture or other disposition of an
organizational unit or business unit of the Company or one of its subsidiaries)
that the Administrator expressly determines in its discretion, before the
occurrence of such transaction or the completion of such series of transactions,
to deem such transaction or series of transactions as a Change in Control for
purposes of the Plan with respect to some or all of the Participants.

Notwithstanding the foregoing, (i) a Change in Control shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of common shares
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions; and (ii) to the extent
necessary to avoid the imposition of adverse taxation under Section 409A of the
Code, in no event will a Change in Control be deemed to have occurred if such
transaction is not also a “change in the ownership or effective control of” the
Company or “a change in the ownership of a substantial portion of the assets of”
the Company as determined under Treasury Regulation Section 1.409A-3(i)(5)
(without regard to any alternative definition thereunder).

“Code” means the Internal Revenue Code of 1986, as amended. Any reference to a
section of the Code shall be deemed to include a reference to any regulations
promulgated thereunder.

“Company” means DuPont de Nemours, Inc., a Delaware corporation, and, except as
the context otherwise requires, its Affiliates and wholly-owned subsidiaries and
any successor by merger, acquisition, consolidation or otherwise.

 

3



--------------------------------------------------------------------------------

“Compensation Committee” means the People and Compensation Committee of the
Board.

“Covered Period” means the period of time beginning on the first occurrence of a
Change in Control and lasting through the two-year anniversary of the occurrence
of the Change in Control.

“Effective Date” has the meaning set forth in Article I.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
Any reference to a section of ERISA shall be deemed to include a reference to
any regulations promulgated thereunder.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excise Tax” means any excise tax imposed on the Participant under Section 4999
of the Code.

“Good Reason” means, in each case without the Participant’s consent, (i) a
material diminution in the Participant’s base compensation, annual target bonus
opportunity or annual long-term incentive award opportunity, (ii) a material
diminution in the Participant’s title, authority, duties or responsibilities,
(iii) a material change in the geographic location at which the Participant must
perform his/her services for the Company, (iv) a material breach by the Company
of any material written agreement between the Participant and the Company or
(v) the failure of any successor to expressly assume and agree to perform this
Plan in accordance with Section 8.07 hereof. The Participant’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any act or failure to act constituting Good Reason hereunder. For purposes
of any determination regarding the existence of Good Reason, any claim by the
Participant that Good Reason exists shall be presumed to be correct unless the
Company establishes to the Board by clear and convincing evidence that Good
Reason does not exist. Notwithstanding the foregoing, none of these events or
conditions will constitute Good Reason unless: (x) the Participant provides the
Company with written objection to the event or condition within ninety (90) days
following the occurrence thereof; (y) the Company does not reverse or otherwise
cure the event or condition within thirty (30) days of receiving that written
objection; and (z) the Participant terminates his or her employment within
thirty (30) days following the expiration of that cure period.

“Participant” means the CEO and the individuals identified on Exhibit A hereto.

“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof.

“Plan” means this DuPont Senior Executive Severance Plan, as may be amended
and/or restated from time to time.

“Qualifying Termination” means the termination of a Participant’s employment
either by the Company without Cause or by the Participant for Good Reason.

“Qualifying Termination Date” means the date on which a Participant incurs a
Qualifying Termination.

“Restricted Period” means (i) in the case of the CEO, the one and one half (1½)
year period following a Qualifying Termination, and (ii) in the case of any
other Participant, the one (1) year period following a Qualifying Termination.

 

4



--------------------------------------------------------------------------------

“Severance Multiple” means (i) in the case of the CEO, (A) three (3) in respect
of a Qualifying Termination during the Covered Period and (B) two (2) in respect
of a Qualifying Termination outside the Covered Period and (ii) in the case of
any other Participant, (A) two (2) in respect of a Qualifying Termination during
the Covered Period and (B) one and one half (1½) in respect of a Qualifying
Termination outside the Covered Period.

“Target Annual Bonus” means a Participant’s target annual cash incentive bonus
pursuant to any annual bonus or incentive plan maintained by the Company in
respect of the fiscal year in which the Qualifying Termination Date occurs,
provided that if the Participant is not eligible to receive a specified target
annual cash incentive bonus following a Change in Control, then Target Annual
Bonus shall mean such target annual cash incentive bonus in effect as of
immediately prior to the date of the Change in Control.

“Total Payments” has the meaning set forth in Section 4.01.

ARTICLE III

SEVERANCE

Section 3.01    Accrued Compensation. If a Participant terminates employment
with the Company for any reason, the Company shall provide (or cause to be
provided to) the Participant the Participant’s Accrued Compensation.

Section 3.02    Qualifying Termination.

(a)    Amount. In the event a Participant incurs a Qualifying Termination,
subject to the execution and nonrevocation of a general release of claims in a
form and manner reasonably acceptable to the Company and compliance with the
provisions of Article V, the Company shall provide (or cause to be provided to)
the Participant:

(i)    a lump sum cash payment equal to the product of the applicable Severance
Multiple and the sum of Base Salary and Target Annual Bonus;

(ii)    a lump sum cash payment equal to the product of (A) the Target Annual
Bonus or the annual cash incentive bonus that would have been paid to the
Participant had there been no employment termination as calculated based on
actual performance, whichever is greater, and (B) a fraction, the numerator of
which is the number of days elapsed in the calendar year in which occurs the
Qualifying Termination, through and including the Qualifying Termination Date,
and the denominator of which is 365, to be paid at the time annual cash bonuses
are paid to otherwise similarly situated active employees of the Company and in
any event on or before March 15th of the year following the year in which the
Qualifying Termination occurs;

(iii)    Benefit Continuation during the Benefit Continuation Period, as made
available immediately before the Qualifying Termination (or, if the Qualifying
Termination occurs during the Covered Period, as made available immediately
before the Change in Control if more favorable);

(iv)    continued financial counseling and tax preparation services during the
Benefit Continuation Period pursuant to Company policy from time to time, as
made available immediately before the Qualifying Termination (or, if the
Qualifying Termination occurs during the Covered Period, as made available
immediately before the Change in Control if more favorable); and

 

5



--------------------------------------------------------------------------------

(v)    the provision of outplacement services suitable to the Participant’s
position during the Benefit Continuation Period pursuant to Company policy from
time to time.

(b)    Timing and Form of Cash Payment. Subject to Section 8.13, the payments
described in Section 3.02(a)(i) and (ii) shall be made no sooner than the date
on which the general release of claims becomes irrevocable but subject to
Section 3.02(a)(ii) in no event later than sixty (60) days following the
Qualifying Termination Date.

(c)    Benefit Continuation. For purposes of this Plan, “Benefit Continuation”
means that the Company shall provide (or cause to be provided) continued
participation by the Participant and his or her eligible dependents in the
health, dental and vision benefit plans in which the Participant participated
immediately prior to the Qualifying Termination (or, if more favorable,
immediately before an event giving rise to Good Reason termination rights) on
the same basis as similarly situated active employees, if possible under the
terms of such benefit plans. If continued participation in such plans is not
possible, the Company shall provide the Participant and his or her eligible
dependents with substantially equivalent coverage. Benefit Continuation shall be
provided concurrently with any health care benefit required under COBRA.

Section 3.03    Notice of Termination. After a Change in Control and during the
Covered Period, any purported termination of the Participant’s employment (other
than by reason of death) shall be communicated by written Notice of Termination
from one party hereto to the other party hereto. Notices and all other
communications provided for hereunder shall be in writing and shall be deemed to
have been duly given when delivered or mailed by United States registered mail,
return receipt requested, postage prepaid, addressed, if to the Participant, to
the most recent address shown in the personnel records of the Company and, if to
the Company, to the address set forth in Section 6.01, or to such other address
as either party may have furnished to the other in writing in accordance
herewith. For purposes of this Plan, a “Notice of Termination” shall mean a
notice which shall (i) indicate the specific termination provision in this Plan
relied upon and (ii) set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Participant’s employment under
the provision so indicated.

Section 3.04    Coordination of Benefits. Notwithstanding anything set forth
herein to the contrary, to the extent that any severance payable under a plan or
agreement covering a Participant as of the date such Participant becomes
eligible to participate in this Plan constitutes deferred compensation under
Section 409A of the Code, then to the extent required to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, the portion of the
benefits payable hereunder equal to such other amount shall instead be provided
in the form set forth in such other plan or agreement.

Section 3.05    Effect on Existing Plans. Benefits provided under this Plan by
reason of a Qualifying Termination on or before August 31, 2019 shall be, if
waived by a Participant before such a Qualifying Termination, in lieu of those
to which the Participant would be entitled under the Senior Executive Severance
Plan or Key Employee Severance Plan of E. I. du Pont de Nemours and Company or
any successor thereto, and absent such a waiver no benefits shall be provided
under this Plan by reason of such a Qualifying Termination. Benefits provided
under this Plan otherwise shall be in lieu of benefits provided under any other
severance plan of the Company for which a Participant may be eligible by reason
of a Qualifying Termination if the aggregate value of the benefits provided
under this Plan exceeds the aggregate value of the benefits that otherwise would
be provided under such other severance plan.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

SECTION 280G

Section 4.01    Treatment of Payments. Notwithstanding any other provision of
the Plan to the contrary, in the event that any payment or benefit received or
to be received by the Participant (including any payment or benefit received in
connection with a Change in Control or the termination of the Participant’s
employment, whether pursuant to the terms of the Plan or any other plan,
arrangement or agreement) (all such payments and benefits, including the
severance benefits payable hereunder, being hereinafter referred to as the
“Total Payments”) would be subject (in whole or part), to the Excise Tax, then,
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in such other plan, arrangement or agreement, the
severance benefits payable hereunder shall be reduced to the extent necessary so
that no portion of the Total Payments is subject to the Excise Tax but only if
the net amount of such Total Payments, as so reduced (and after subtracting the
net amount of federal, state and local income taxes on such reduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such reduced Total Payments) is greater than
or equal to the net amount of such Total Payments without such reduction (but
after subtracting the net amount of federal, state and local income taxes on
such Total Payments and the amount of Excise Tax to which the Participant would
be subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).

Section 4.02    Ordering of Reduction. In the case of a reduction in the Total
Payments pursuant to Section 4.01, the Total Payments shall be reduced in the
following order: (i) payments that are payable in cash the full amount of which
are treated as parachute payments under Treasury Regulation Section 1.280G-1,
Q&A 24(a) shall be reduced (if necessary, to zero), with amounts that are
payable last reduced first; (ii) payments and benefits due in respect of any
equity the full amount of which are treated as parachute payments under Treasury
Regulation Section 1.280G-1, Q&A 24(a), with the highest values reduced first
(as such values are determined under Treasury Regulation Section 1.280G-1, Q&A
24), shall next be reduced; (iii) payments that are payable in cash that are
valued at less than full value under Treasury Regulation Section 1.280G-1, Q&A
24, with amounts that are payable last reduced first, shall next be reduced;
(iv) payments and benefits due in respect of any equity valued at less than full
value under Treasury Regulation Section 1.280G-1, Q&A 24, with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24), shall next be reduced; and (v) all other non-cash
benefits not otherwise described in clauses (ii) or (iv) shall be next reduced
pro-rata.

Section 4.03    Additional Payments. If the Participant receives reduced
payments and benefits by reason of this Article IV and it is established
pursuant to a determination of a court of competent jurisdiction, which
determination is not subject to review or as to which the time to appeal such
determination has expired, or pursuant to an Internal Revenue Service
proceeding, that the Participant could have received a greater amount without
resulting in any Excise Tax, then the Company shall thereafter pay the
Participant the aggregate additional amount which could have been paid without
resulting in any Excise Tax as soon as reasonably practicable.

ARTICLE V

RESTRICTIVE COVENANTS

Section 5.01    Confidential Information. At all times following a Qualifying
Termination of a Participant’s employment with the Company, the Participant may
not use or disclose, except on behalf of the Company and pursuant to the
Company’s directions, any Company “Confidential Information” (i.e., information
concerning the Company and its business that is not generally known

 

7



--------------------------------------------------------------------------------

outside the Company or any of its past parents, subsidiaries or affiliates, and
includes, but is not limited to, (a) trade secrets; (b) intellectual property;
(c) information regarding the Company’s present and/or future products,
developments, processes and systems, including invention disclosures and patent
applications; (d) information on customers or potential customers, including
customers’ names, sales records, prices, and other terms of sales and Company
cost information; (e) Company business plans, marketing plans, financial data
and projections; and (f) information received in confidence by the Company from
third parties). For purposes of this Section 5.01, information regarding
products, services or technological innovations in development, in test
marketing or being marketed or promoted in a discrete geographic region, which
information the Company is considering for broader use, shall be deemed not
generally known until such broader use is actually commercially implemented.

Section 5.02    Non-Solicitation of Employees. During the Restricted Period, a
Participant may not, directly or indirectly, on behalf of the Participant or any
other individual, company or entity: (a) recruit, solicit or induce, or cause,
allow, permit or aid others to recruit, solicit or induce, any employee or
independent contractor of the Company to terminate his or her employment or
engagement with the Company and/or to seek employment with the Participant’s new
or prospective employer, as applicable, or (b) offer employment to or hire, or
cause or aid others to offer employment to or hire, any employee or independent
contractor of the Company.

Section 5.03    Non-Solicitation of Customers. During the Restricted Period, a
Participant may not, directly or indirectly, on behalf of the Participant or any
other individual, company or entity, solicit or participate in soliciting,
products or services competitive with or similar to products or services offered
by, manufactured by, designed by or distributed by the Company to any
individual, company or entity which was a customer or potential customer for
such products or services and with which the Participant had direct or indirect
contact regarding those products or services or about which the Participant
learned Confidential Information at any time during the two (2) years
immediately preceding the Qualifying Termination Date that the Participant was
employed or engaged by the Company or DowDuPont Inc. or any of its direct or
indirect subsidiaries.

Section 5.04    Non-Competition Regarding Products or Services. During the
Restricted Period, a Participant may not, directly or indirectly, on behalf of
the Participant or any other individual, company or entity, in any capacity,
provide products or services competitive with or similar to products or services
offered by the Company to any individual, company or entity which was a customer
for such products or services and with which customer the Participant had direct
or indirect contact regarding those products or services or about which customer
the Participant learned Confidential Information at any time during the two
(2) years immediately preceding the Qualifying Termination Date that the
Participant was employed or engaged by the Company or DowDuPont Inc. or any of
its direct or indirect subsidiaries.

Section 5.05    Non-Competition Regarding Activities. During the Restricted
Period, a Participant may not, directly or indirectly, on behalf of the
Participant or any other individual, company or entity, in any capacity, engage
in activities which are (a) entirely or in part the same as or similar to
activities in which the Participant engaged, for or on behalf of the Company or
DowDuPont Inc. or any of its direct or indirect subsidiaries, at any time during
the two (2) years immediately preceding the Qualifying Termination Date, and
(b) in connection with products, services or technological developments
(existing or planned) that are entirely or in part the same as, similar to, or
competitive with, any products, services or technological developments (existing
or planned) on which the Participant worked, for or on behalf of the Company or
DowDuPont Inc. or any of its direct or indirect subsidiaries, at any time during
the two (2) years immediately preceding the Qualifying Termination Date. This
Section 5.05 applies in countries in which the Participant has physically been
present performing work for the Company or DowDuPont Inc. or any of its direct
or indirect subsidiaries at any time during the two (2) years immediately
preceding the Qualifying Termination Date.

 

8



--------------------------------------------------------------------------------

Section 5.06    Non-Disparagement. At all times following a Qualifying
Termination, subject to Section 5.07 below, the Participant may not, except to
the extent required by law or legal process, make, or cause to be made, any
statement or communicate any information (whether oral or written) that
disparages or reflects negatively on the Company or any of its officers,
directors, partners, shareholders, attorneys, employees and agents.

Section 5.07    Permitted Disclosures. Notwithstanding anything to the contrary
in this Plan, pursuant to 18 U.S.C. § 1833(b), each Participant understands that
the Participant will not be held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret of the Company
that (a) is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or the Participant’s attorney and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (b) is made in a complaint or other document that is filed under seal
in a lawsuit or other proceeding. Notwithstanding anything to the contrary in
this Plan, each Participant understands that if the Participant files a lawsuit
for retaliation by the Company for reporting a suspected violation of law, the
Participant may disclose the trade secret to the Participant’s attorney and use
the trade secret information in the court proceeding if the Participant
(x) files any document containing the trade secret under seal, and (y) does not
disclose the trade secret, except pursuant to court order. Nothing in this Plan
or any agreement that the Participant has with the Company is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by such section. Further, nothing in this
Plan or any agreement that a Participant has with the Company shall prohibit or
restrict the Participant from making any voluntary disclosure of information or
documents concerning possible violations of law to any governmental agency or
legislative body, or any self-regulatory organization, in each case, without
advance notice to the Company.

Section 5.08    Reasonableness. In consideration of receiving payments and
benefits hereunder upon a Qualifying Termination, each Participant hereby
acknowledges that (a) the Participant’s obligations under this Article V are
reasonable in the context of the nature and scope of the Company’s business and
the competitive injuries likely to be sustained by the Company if the
Participant were to violate such obligations and (b) the payments and benefits
provided under this Plan are made in consideration of, and are adequately
supported by, the agreement of the Company to perform its obligations under this
Plan and by other consideration, which the Participant acknowledges constitutes
good, valuable and sufficient consideration.

ARTICLE VI

CLAIMS PROCEDURES

Section 6.01    Initial Claims. A Participant who believes he or she is entitled
to a payment under the Plan that has not been received may submit a written
claim for benefits to the Plan within one hundred and twenty (120) days after
the Participant’s Qualifying Termination Date. Claims should be addressed and
sent to:

DuPont de Nemours, Inc.

974 Centre Road, Building 730

Wilmington, DE 19805

Attention: Corporate Secretary

If the Participant’s claim is denied, in whole or in part, the Participant shall
be furnished with written notice of the denial within ninety (90) days after the
Administrator’s receipt of the Participant’s

 

9



--------------------------------------------------------------------------------

written claim, unless special circumstances require an extension of time for
processing the claim, in which case a period not to exceed one hundred and
eighty (180) days shall apply. If such an extension of time is required, written
notice of the extension shall be furnished to the Participant before the
termination of the initial ninety (90)-day period and shall describe the special
circumstances requiring the extension, and the date on which a decision is
expected to be rendered. If written notice of denial of the claim for benefits
is not furnished within the specified time, the claim shall be deemed to be
denied. The Participant shall then be permitted to appeal the denial in
accordance with Section 6.02 below. Written notice of the denial of the
Participant’s claim shall contain the following information:

(a) the specific reason or reasons for the denial of the Participant’s claim;

(b) references to the specific Plan provisions on which the denial of the
Participant’s claim was based;

(c) a description of any additional information or material required by the
Administrator to reconsider the Participant’s claim (to the extent applicable)
and an explanation of why such material or information is necessary; and

(d) a description of the Plan’s review procedures and time limits applicable to
such procedures, including a statement of the Participant’s right to bring a
civil action under Section 502(a) of ERISA following a benefit claim denial on
review.

Section 6.02    Appeal of Denied Claims. If the Participant’s claim is denied
(or deemed denied) and he or she wishes to submit a request for a review of the
denied claim, the Participant or his or her authorized representative must
follow the procedures described below:

(a)    Upon receipt of the denied claim, the Participant (or his or her
authorized representative) may file a request for review of the claim in writing
with the Administrator. This request for review must be filed no later than
sixty (60) days after the Participant has received written notification of the
denial (or no later than sixty (60) days after the claim is deemed denied).

(b)    The Participant has the right to submit in writing to the Administrator
any comments, documents, records or other information relating to his or her
claim for benefits.

(c)    The Participant has the right to be provided with, upon request and free
of charge, reasonable access to and copies of all pertinent documents, records
and other information that is relevant to his or her claim for benefits.

(d)    A request for review must set forth all of the grounds on which it is
based, all facts in support of the request and any other matters that the
Participant feels are pertinent.

(e)    The review of the denied claim shall take into account all comments,
documents, records and other information that the Participant submitted relating
to his or her claim, without regard to whether such information was submitted or
considered in the initial denial of his or her claim.

(f)    The Administrator may require the Participant to submit additional facts,
documents or other material as he or she may find necessary or appropriate in
making his or her review.

Section 6.03 Administrator’s Response to Appeal. The Administrator shall provide
the Participant with written notice of its decision within sixty (60) days after
the Administrator’s receipt

 

10



--------------------------------------------------------------------------------

of the Participant’s written claim for review. There may be special
circumstances which require an extension of this sixty (60)-day period. In any
such case, the Administrator shall notify the Participant in writing within the
sixty (60)-day period and the final decision shall be made no later than one
hundred and twenty (120) days after the Administrator’s receipt of the
Participant’s written claim for review. This notice of extension shall describe
the special circumstances necessitating the additional time and the date by
which the Administrator is to render his or her decision on review. The
Administrator’s decision on the Participant’s claim for review shall take into
account all comments, documents, records and other information submitted by the
applicant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination, shall be
communicated to the Participant in writing and shall clearly state:

(a)    the specific reason or reasons for the denial of the Participant’s claim;

(b)    reference to the specific Plan provisions on which the denial of the
Participant’s claim is based;

(c)    a statement that the Participant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, the Plan and all documents,
records and other information relevant to his or her claim for benefits; and

(d)    a statement describing the Participant’s right to bring an action under
Section 502(a) of ERISA.

Section 6.04    Exhaustion of Administrative Remedies. The exhaustion of these
claims procedures is mandatory for resolving every claim and dispute arising
under the Plan. As to such claims and disputes:

(a)    no claimant shall be permitted to commence any legal action to recover
benefits or to enforce or clarify rights under the Plan under Section 502 or
Section 510 of ERISA or under any other provision of law, whether or not
statutory, until these claims procedures have been exhausted in their entirety;
and

(b)    in any such legal action, all explicit and implicit determinations by the
Administrator (including, but not limited to, determinations as to whether the
claim, or a request for a review of a denied claim, was timely filed) shall be
afforded the maximum deference permitted by law.

ARTICLE VII

ADMINISTRATION, AMENDMENT AND TERMINATION

Section 7.01    Administration. The Administrator has the exclusive right, power
and authority, in its sole and absolute discretion, to administer and interpret
the Plan. The Administrator has all powers reasonably necessary to carry out its
responsibilities under the Plan including (but not limited to) the sole and
absolute discretionary authority to:

(a)    administer the Plan according to its terms and to interpret Plan policies
and procedures;

(b)    resolve and clarify inconsistencies, ambiguities and omissions in the
Plan and among and between the Plan and other related documents;

 

11



--------------------------------------------------------------------------------

(c)    take all actions and make all decisions regarding questions of
eligibility and entitlement to benefits, and benefit amounts;

(d)    make, amend, interpret, and enforce all appropriate rules and regulations
for the administration of the Plan;

(e)    process and approve or deny all claims for benefits; and

(f)    decide or resolve any and all questions, including benefit entitlement
determinations and interpretations of the Plan, as may arise in connection with
the Plan.

The decision of the Administrator on any disputes arising under the Plan,
including (but not limited to) questions of construction, interpretation and
administration shall be final, conclusive and binding on all persons having an
interest in or under the Plan. The Administrator may delegate any of its duties
hereunder to such person or persons from time to time as it may designate. Any
such delegation shall be in writing.

Section 7.02    Amendment and Termination. The Plan may be amended or terminated
by the Compensation Committee or the Board of Directors of the Company at any
time, provided that, without the consent of an affected Participant, the Plan
may not be amended or terminated in respect of the Participant during the
twenty-four (24) months immediately following a Change in Control or following
such Participant’s Qualifying Termination. The CEO or chief human resources
officer of the Company may amend Exhibit A from time to time to add, but not
remove, individuals who are employees of the Company but who are not executive
officers under the Exchange Act.

ARTICLE VIII

GENERAL PROVISIONS

Section 8.01    At-Will Employment. The Plan does not alter the status of each
Participant as an at-will employee of the Company. Nothing contained herein
shall be deemed to give any Participant the right to remain employed by the
Company or to interfere with the rights of the Company to terminate the
employment of any Participant at any time, with or without Cause.

Section 8.02    Effect on Other Plans, Agreements and Benefits.

(a)    Each Participant who incurs a Qualifying Termination shall remain
entitled to any benefits to which he or she would otherwise be entitled under
the terms and conditions of the Company’s tax-qualified retirement plans and
non-qualified deferred compensation plans and nothing contained in the Plan is
intended to waive or relinquish the Participant’s vested rights in such
benefits.

(b)    Any severance benefits payable to a Participant under the Plan shall not
be counted as compensation for purposes of determining benefits under any other
benefit policies or plans of the Company, except to the extent expressly
provided therein.

(c)    The treatment of any equity incentive compensation awards made to a
Participant shall be governed by the terms of the applicable equity plan and
equity award agreement.

Section 8.03    Mitigation. Except as provided in Section 3.02(c) or by reason
of the definition of Benefit Continuation Period, the amount of any payment or
benefit provided for in this Plan shall not be reduced by any compensation
earned by the Participant as the result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by the
Participant to the Company, or otherwise.

 

12



--------------------------------------------------------------------------------

Section 8.04    Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan. If any provision of the Plan is held by a court of
competent jurisdiction to be illegal, invalid, void or unenforceable, such
provision shall be deemed modified, amended and narrowed to the extent necessary
to render such provision legal, valid and enforceable, and the other remaining
provisions of the Plan shall not be affected but shall remain in full force and
effect.

Section 8.05    Headings and Subheadings; Gender. Headings and subheadings
contained in the Plan are intended solely for convenience and no provision of
the Plan is to be construed by reference to the heading or subheading of any
section or paragraph. References in this Plan to any gender include references
to all genders, and references to the singular include references to the plural
and vice versa.

Section 8.06    Unfunded Obligations. The amounts to be paid to Participants
under the Plan are unfunded obligations of the Company. The Company is not
required to segregate any monies or other assets from its general funds with
respect to these obligations. Participants shall not have any preference or
security interest in any assets of the Company other than as a general unsecured
creditor.

Section 8.07    Successors. The Plan shall be binding upon any successor to the
Company, its assets, its businesses or its interest (whether as a result of the
occurrence of a Change in Control or otherwise), in the same manner and to the
same extent that the Company would be obligated under the Plan if no succession
had taken place. In the case of any transaction in which a successor would not
by the foregoing provision or by operation of law be bound by the Plan, the
Company shall require any successor to the Company to expressly assume the Plan
in writing and honor the obligations of the Company hereunder, in the same
manner and to the same extent that the Company would be required to perform if
no succession had taken place. All payments and benefits that become due to a
Participant under the Plan shall inure to the benefit of his or her heirs,
assigns, designees or legal representatives.

Section 8.08    Transfer and Assignment. Neither a Participant nor any other
person shall have any right to sell, assign, transfer, pledge, anticipate or
otherwise encumber, transfer, hypothecate or convey any amounts payable under
the Plan prior to the date that such amounts are paid, except that, in the case
of a Participant’s death, such amounts shall be paid to the Participant’s
beneficiaries.

Section 8.09    Waiver. Any party’s failure to enforce any provision or
provisions of the Plan shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent any party from thereafter enforcing each
and every other provision of the Plan.

Section 8.10    Governing Law. To the extent not pre-empted by federal law, the
Plan shall be construed in accordance with and governed by the laws of the State
of Delaware without regard to conflicts of law principles. Any action or
proceeding to enforce the provisions of the Plan shall be brought only in a
state or federal court located in the State of Delaware in New Castle County and
each party consents to the venue and jurisdiction of such court.

Section 8.11    Clawback. Any amounts payable under the Plan are subject to any
policy (whether in existence as of the Effective Date or later adopted)
established by the Company providing for clawback or recovery of amounts that
were paid to the Participant. The Company shall make any determination for
clawback or recovery in its sole discretion and in accordance with any
applicable law or regulation.

 

13



--------------------------------------------------------------------------------

Section 8.12    Withholding. The Company shall have the right to withhold from
any amount payable hereunder any Federal, state and local taxes in order for the
Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.

Section 8.13    Section 409A. The intent of the Company and the Participants is
that payments and benefits under this Plan be exempt from, or comply with,
Section 409A of the Code, and accordingly, to the maximum extent permitted, this
Plan shall be interpreted and administered to be in accordance therewith.
Notwithstanding anything contained herein to the contrary, a Participant shall
not be considered to have terminated employment with the Company for purposes of
any payments under this Plan which are subject to Section 409A of the Code until
the Participant would be considered to have incurred a “separation from service”
within the meaning of Section 409A of the Code. Each amount to be paid or
benefit to be provided under this Plan shall be construed as a separate
identified payment for purposes of Section 409A of the Code, and any payments
described in this Plan that are due within the “short term deferral period” as
defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise. Without limiting the
foregoing and notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Plan during the six
(6)-month period immediately following a Participant’s separation from service
shall instead be paid on the first business day after the date that is six
(6) months following the Participant’s separation from service (or, if earlier,
death). To the extent required to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code, amounts reimbursable to the
Participant under this Plan shall be paid to the Participant on or before the
last day of the year following the year in which the expense was incurred and
the amount of expenses eligible for reimbursement (and in-kind benefits
provided) during any one year may not effect amounts reimbursable or provided in
any subsequent year. The Company makes no representation that any or all of the
payments described in this Plan shall be exempt from or comply with Section 409A
of the Code and makes no undertaking to preclude Section 409A of the Code from
applying to any such payment. The Participant shall be solely responsible for
the payment of any taxes and penalties incurred under Section 409A of the Code.
Notwithstanding anything in this Plan to the contrary, in the event any payments
hereunder could occur in one of two calendar years as a result of being
dependent upon the general release of claims becoming nonrevocable, then, to the
extent required to avoid penalties under Section 409A of the Code, such payments
shall commence or be made on the first regularly scheduled payroll date of the
Company, following the date the general release of claims becomes nonrevocable,
that occurs in the second of such two calendar years.

 

14



--------------------------------------------------------------------------------

EXHIBIT A

Schedule of Participants other than CEO

 

1.

Alexa Dembek

 

2.

Jeanmarie Desmond

 

3.

James Fahey

 

4.

Darrell Ford

 

5.

Matthias Heinzel

 

6.

Erik Hoover

 

7.

Jon Kemp

 

8.

Steven Larrabee

 

9.

Rose Lee

 

10.

Raj Ratnakar

 

11.

Daryl Roberts

 

12.

Randy Stone

 

15